DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 3, 4, 8 and 9, the word "preferably" renders the claims indefinite because it is unclear whether the limitations following this word are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 20190268581 A1).

Regarding Claim 6, Miyazaki et al. teaches an endoscope having a light guide device (Abstract; Paragraph 82), 
the endoscope comprising an inner shaft for receiving imaging optics (Paragraphs 82-87), 
a guide segment for aligning the inner shaft in an outer shaft and/or for guiding light guide elements of the light guide device on the outer surface of the inner shaft being disposed on the inner shaft, in particular in a distal end section of the outer shaft (Paragraph 82; Paragraphs 89-98), and 
the light guide elements extending between the outer surface of the inner shaft and an inner surface of the outer shaft to a distal end of the endoscope and the endoscope further having fixation means for fixing the inner shaft and the light guide elements in the outer shaft , at least in the distal end section of the inner shaft and of the outer shaft, characterized in that the guide segment is disposed directly on the outer surface of the inner shaft by an additive manufacturing process (Paragraphs 82-98).
Regarding Claim 7, Miyazaki et al. teaches the endoscope according to claim 6, Miyazaki et al. further teaches characterized in that the outer shaft of the endoscope has an outer diameter of ≤ 4 mm (Paragraph 82; Paragraphs 89-98; Paragraphs 203-205; Paragraph 216; teaches 4mm for the seal unit which is comparably larger in diameter as depicted to the outer sleeve as depicted, further this is a design choice).
Regarding Claim 8, Miyazaki et al. teaches the endoscope according to claim 6, characterized in that the guide segment is made of a material which is connected to the material of the inner shaft, preferably Monel, preferably by laser metal deposition (Paragraph 80).
Regarding Claim 9, Miyazaki et al. teaches the endoscope according to claim 6, characterized in that the guide segment is realized as a multi-layer, preferably multi-piece, structure element on the outer surface of the inner shaft (Paragraphs 82-98).
Regarding Claim 10, Miyazaki et al. teaches the endoscope according to claim 6, characterized in that the optics of the endoscope disposed in the inner shaft have a rod lens (Paragraphs 112-117).
Regarding Claim 13, Miyazaki et al. teaches the endoscope according to claim 6, characterized in that the outer shaft of the endoscope has an outer diameter of ≤ 3 mm (Paragraph 82; Paragraphs 89-98; Paragraphs 203-205; Paragraph 216; merely a design choice).
Regarding Claim 14, Miyazaki et al. teaches the endoscope according to claim 6, characterized in that the outer shaft of the endoscope has an outer diameter of ≤ 2 mm (Paragraph 82; Paragraphs 89-98; Paragraphs 203-205; Paragraph 216; merely a design choice).
Claims 1, and 3-5, 11 and 12 are drawn to the method of manufacturing the endoscope device of claims 6-9, 13, and 14 above, and are rejected for the same reasons of anticipation as used above.
Regarding Claim 2, Miyazaki et al. teaches the method according to claim 1, characterized in that the guide segment is realized in its final shape on the outer surface of the inner shaft (Paragraphs 82-98).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483